Citation Nr: 0915907	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-01 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for gout. 

2.  Entitlement to an initial compensable rating for 
retinopathy. 

3.  Entitlement to an initial compensable rating for erectile 
dysfunction. 

4.  Entitlement to an initial rating in excess of 10 percent 
for a cognitive disorder. 

5.  Entitlement to service connection for gouty arthritis of 
the right foot including as secondary to diabetes mellitus 
and renal failure. 

6.  Permanent incapacity for self support of the Veteran's 
son.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1962 to October 
1966. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and noncompensable ratings for gout, 
retinopathy, and erectile dysfunction, and that granted 
special monthly compensation for loss of use of a creative 
organ.  In May 2007, the RO granted an increased initial 
rating of 20 percent for gout.  

The appeal also comes before the Board from a February 2006 
decision of the RO that granted service connection, a total 
rating for six months, and a 10 percent rating thereafter for 
residuals of a cerebrovascular accident manifested by a 
cognitive disorder.  In September 2007, the RO found that the 
assignment of a total rating was clear and unmistakable error 
and assigned an initial 10 percent rating for a cognitive 
disorder. 

The appeal also comes before the Board from a May 2004 
decision of the RO that denied service connection for 
arthritis of the right foot.  In December 2007, the Board 
remanded the claim for further development, and it is now 
before the Board for adjudication. 

The appeal also comes before the Board from a May 2005 
decision of the RO that denied permanent incapacity for self 
support for the Veteran's son. 

The Veteran testified before the Board by videoconference 
from the RO in October 2008.  A transcript of the hearing is 
associated with the claims file.  At the hearing, the Veteran 
presented additional evidence and waived consideration of 
that evidence by the agency of original jurisdiction.  

A Social Security Administration (SSA) adjudicator in 
November 2004 and a VA examiner in January 2006 indicated 
that the Veteran may not be employable as a result of several 
service-connected physical disabilities.  This issue has not 
yet been adjudicated by the RO and therefore is referred to 
the RO for further development and adjudication as 
appropriate.   

The issues of an increased rating for gout and a cognitive 
disorder, an initial compensable rating for retinopathy, 
service connection for gouty arthritis, and permanent 
incapacity for self support of the Veteran's son are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDING OF FACT

The Veteran's service-connected erectile dysfunction is 
manifested by impotency without deformity of the penis.  The 
Veteran is currently in receipt of special monthly 
compensation for loss of use of a creative organ.


CONCLUSION OF LAW

The criteria for initial and staged compensable ratings for 
erectile dysfunction have not been met at any time covered by 
this appeal.  38 U.S.C.A. §§ 1114(k), 1155 (West 2002); 38 
C.F.R. §§ 3.3.21, 3.350, 4.2, 4.3, 4.7, 4.115b, Diagnostic 
Code 7522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 
(2006)  

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
erectile dysfunction.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify for this issue has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations.  VA has obtained adjudicative documents 
associated with the award of Social Security Administration 
benefits to the Veteran in November 2004 but has not obtained 
the supporting clinical records.  However, in an October 2008 
Board hearing, the Veteran stated that the SSA benefits were 
based on the impact of gout and diabetes mellitus.  The 
adjudicative records in the file do not mention erectile 
dysfunction as a consideration for these benefits.  The Board 
concludes SSA clinical records are not pertinent to the claim 
for an increased initial rating for erectile dysfunction.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The Veteran served in the U.S. Marine Corps with service in 
the Republic of Vietnam and off shore waters in 1964 and 
1965.  He contends that his service connected erectile 
dysfunction is more severe than is contemplated by the 
initial rating.  

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location, and the symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2007).

A 20 percent rating is warranted for deformity of the penis 
with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic 
Code 7522.  Additionally, special monthly compensation is 
warranted for loss of use of a creative organ.  38 U.S.C.A. 
§ 1114(k); 38 C.F.R. § 3.350.   

In November 2005, a VA physician evaluated the Veteran's 
service-connected diabetes mellitus and hypertension.  He 
noted the Veteran's reports that he was never or almost never 
able to achieve an erection sufficient for vaginal 
penetration or ejaculation.  The physician attributed the 
symptoms to diabetes. 

In January 2006, the RO granted service-connection and a 
noncompensable rating for erectile dysfunction and awarded 
special monthly compensation for loss of use of a creative 
organ.  In September 2007 a private urologist noted no 
physical deformities, diagnosed organic impotence as a result 
of diabetes, and noted that the Veteran had not tried 
medication for erectile dysfunction.        

The remainder of the VA inpatient and outpatient examinations 
and treatment records prior to and after the November 2005 
examination are silent for any symptoms or treatment for 
erectile dysfunction or any genital deformities.   In an 
October 2008 Board hearing, the Veteran stated that he had 
been unable to achieve an erection for 12 to 15 years and 
that the disorder had a negative impact on his social life.  
However, he has not sought nor received any treatment for 
medication for the disorder.  He stated that he was not aware 
of any genital deformities.  

The Board concludes that a compensable rating for erectile 
dysfunction is not warranted at any time during the period 
covered by the appeal.  There is no evidence of a deformity 
to warrant a rating under Diagnostic Code 7022 at any point 
in time, and there are no other appropriate analogous 
ratings.  The Board concludes that the Veteran's non-
compensable schedular rating and special monthly compensation 
under 38 U.S.C.A. § 1114(k) adequately contemplates the 
degree of his disability.  As the severity of the disability 
has not varied, separate ratings for distinct periods of time 
are not warranted.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case. 38 
C.F.R. § 3.321(b)(1) (2008).  The Veteran has not presented 
any evidence that his particular service-connected erectile 
dysfunction results in a unique disability that is not 
addressed by the rating criteria.  The Veteran indicated that 
he is unable to engage in sexual relations; however, he has 
been granted special monthly compensation for loss of use of 
a creative organ.  Specifically, there is no evidence of 
frequent hospitalization or marked interference with 
employment that would suggest that the Veteran is not 
adequately compensated by the regular schedular standards.  
There is no evidence of any interference with employment.  
Thus, there is no basis for referral of the case for 
consideration of an extraschedular disability evaluation.  
See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

An initial compensable rating for erectile dysfunction is 
denied.   


REMAND

Gout, Arthritis, and Retinopathy

The claims file contains a November 2004 adjudication of 
Social Security Administration disability benefits for the 
Veteran related to gouty arthritis and diabetes mellitus.  
The SSA adjudicator referred to medical treatment records and 
reports of state medical consultants that are not in the 
claims file.  Further, in an October 2008 hearing, the 
Veteran stated that SSA also considered the impact of his 
poor vision on his ability to sustain employment as an 
electrician.  Although generally VA is not bound by that 
determination, it is pertinent to the claim.  Murinczak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  Because the SSA's 
decision and the records upon which the agency based its 
determination may be relevant to VA's adjudication of his 
pending claims, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3) (West 
2002); 38 C.F.R. 
§ 3.159(c)(2) (2007); see also Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  
Additional examination is also warranted to determine the 
current severity of service-connected gout and to obtain a 
sufficient opinion concerning the claim for service 
connection for arthritis of the right foot.  Case law 
provides that once the Secretary undertakes to provide an 
examination, even if not statutorily obligated to do so, he 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  To date, none of 
the VA examination reports have addressed whether the Veteran 
currently has a disability of the right foot that may be 
related to an ankle injury, diagnosed as ankle sprain, in 
service or otherwise related to service.

Cognitive Disorder

In September 2003, a private primary care physician noted the 
Veteran's reports of depression, insomnia, and a history of 
suicidal ideation.  In December 2003, a private psychiatrist 
examined the Veteran and noted his reports of a history of 
family and medical problems.  The Veteran denied any previous 
psychiatric treatment or suicide ideations.  The psychiatrist 
noted that the Veteran's cognitive functioning was impaired 
by attention and concentration difficulties.  He diagnosed 
major depression, and prescribed medication. 

The Veteran was hospitalized for a transient ischemic attack 
in March 2005.  Although no cognitive or psychiatric symptoms 
were noted in hospital records, in November 2005, a VA 
examiner reviewed the status of the Veteran's service-
connected hypertension and treatment for a TIA and noted that 
the Veteran's residual symptoms included memory impairment.  
In January 2006, a VA psychiatrist summarized the Veteran's 
history of care for depression and his employment and family 
history.  He noted the Veteran's report that his mild memory 
impairment had resolved.  On examination, the psychiatrist 
noted no symptoms of anxiety, depression, impaired impulse 
control, or panic attacks.  Immediate memory was satisfactory 
except that the Veteran could not state the date without 
reference to his watch.  The psychiatrist diagnosed cognitive 
disorder, not otherwise specified, but stated that the 
disorder did not interfere with the Veteran's social or 
occupational functioning.  He noted that there were no 
residual effects of the TIA and that his findings of poor 
concentration and orientation and mild memory impairment were 
outweighed by other normal findings.  However, the 
psychiatrist also stated that the cognitive disorder could be 
the result of aging or the TIA.  The psychiatrist did suggest 
that the Veteran appeared to be unemployable because of 
physical disorders.  In decisions in February 2006 and May 
2007, the RO granted service connection and a 10 percent 
rating for a cognitive disorder as a residual of the TIA.  

In August 2006, the Veteran again received emergency VA 
medical care for a possible cerebrovascular accident.  No 
cognitive or psychiatric symptoms were noted at the time or 
in neurological consults and primary care follow-up 
examinations through October 2008.  There is no record of 
psychiatric care or prescribed medication in the file.  
However, in an October 2008 Board hearing, the Veteran stated 
that he experienced attacks of anxiety, depression, insomnia, 
anger, frustration, and fatigue once or twice per week.  He 
also stated that he experienced social isolation and short 
term memory loss and used daily medication to control the 
symptoms.  

As the most recent psychiatric examination was in 2006 and as 
the Veteran has provided credible lay evidence that his 
mental disorder has become more severe, a current examination 
is necessary to decide the claim.  38 C.F.R. § 3.159. 

Dependent Permanent Incapacity of Self-support

The Veteran contends that his son, now age 37, is dependent 
and was permanently incapable of self-support prior to age 
eighteen.  The file contains a September 1990 decision by the 
Social Security Administration (SSA) awarding disability 
benefits to the Veteran's son starting in May 1990.  The 
adjudicator stated that medical providers who examined the 
son noted that his disability may improve and that a review 
of the award would be performed in three years.  There are no 
supporting medical records of the initial decision or 
periodic reviews in the file.  

In a January 2005 letter, a private physician stated that he 
had been treating the Veteran's son since 2003.  The 
physician stated that the son had juvenile onset diabetes 
mellitus type 2, morbid obesity, obstructive sleep apnea, and 
hypertension. He further stated that the son had a history of 
multiple congenital or early childhood disorders including 
petit mal seizures, a learning disorder, speech impediment, 
loss of fine motor control, vision impairment, and scoliosis.  
He stated that the son has been and remains permanently 
incapable of self-support now and well before adulthood.  No 
medical treatment records from this physician have been 
obtained.  The physician did not provide a rationale or 
indicate how he determined the severity of the disorders that 
were evident at age eighteen, many years prior to the start 
of his care, or how the medical disorders impaired the son's 
ability to obtain and employment sufficient for self-support.  

The file contains transcripts of the son's public school 
education that showed enrollment in high school in 
Exceptional Student Education classes.  The son graduated 
from the 12th grade with a standing of 353 out of 484 
students.  Additional education records were requested but 
were not available.  

In an October 2008 Board hearing, the Veteran stated that his 
son experienced breathing difficulties immediately after 
birth and was diagnosed with cystic fibrosis.  Although the 
son overcame the breathing disorder, he did not walk or speak 
at the normal age.  Medical providers later determined that 
the son had experienced seizures causing some brain damage.  
He further stated that his son was not able to dress himself 
until the age of 12 and currently is unable to read or 
perform arithmetic calculations.  The Veteran stated that his 
son was never employed and currently requires assistance in 
dressing and daily hygiene.  The Veteran further stated that 
he was in contact with a counselor in the son's high school 
who indicated that she was able to provide information on the 
son's disabilities at the time of his enrollment.  The 
Veteran provided the name, address, and telephone number of 
the counselor in written evidence submitted at the hearing 
and associated with the claims file.  

Although the Veteran is competent to report his son's medical 
history and current symptoms, records of his son's medical 
status at the time of award of SSA benefits in 1990, any 
periodic SSA reassessments, and clinical records from his 
current physician have not been obtained.  Even if the 
initial SSA examinations occurred after the son attained the 
age of eighteen, the records will likely provide medical 
evidence of his disorders and functional capabilities that 
existed prior to that age.  Private medical records and 
statements from the high school counselor may also provide 
additional detail on the degree of severity of the son's 
congenital disorders.  Finally, the Board finds that a VA 
examination of the Veteran's son is warranted.  

Since the claims file is being returned it should be updated 
to include VA treatment records compiled since October 1, 
2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file copies 
of VA medical treatment records 
pertaining to the Veteran that are dated 
from October 1, 2008, to the present.  

2.  Request from the Social Security 
Administration copies of the adjudicative 
and medical records used in the award of 
disability benefits to the Veteran in 
November 2004.  Associate any records 
received with the claims file. 

3.  Schedule the Veteran for a VA 
examination of the gout and arthritis of 
the right foot.  Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's service-connected gout and 
provide an opinion as to whether there is 
impairment of health due to gout and if 
so, opine as to the severity thereof.  
The examiner should also report whether 
there have been incapacitating 
exacerbations occurring more than three 
times per year.  

The examiner should also set forth all 
conditions found with respect to the 
right foot.  The examiner should opine as 
to whether the diagnosed conditions are 
related to an ankle sprain, or any other 
incident of service, and whether the 
manifestations of gout and any other 
disorder found in the right foot are 
separate disorders.  If so, please state 
whether certain symptoms can be 
separately attributed to one or the other 
disorder.  A complete rationale must be 
provided for all opinions.  
 
4.  Schedule the Veteran for a VA 
psychiatric examination. Request that the 
examiner review the claims file and note 
review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's cognitive disorder and other 
mental residual conditions from a 
transient ischemic attack or as secondary 
to service-connected physical disorders 
including the degree of social and 
occupational impairment imposed by the 
mental disorders.  

5.  Request from the Social Security 
Administration adjudicative and medical 
records supporting the award of 
disability benefits to the Veteran's son 
in September 1990.  Request SSA records 
of any periodic reviews of the son's 
disabilities and any records of payments 
of social security taxes from employers. 
Associate any records received with the 
claims file.   

6.  Request from Dr.  K.R.C., Johnson 
City Internal Medicine Associates, P.C., 
Suite 200, 219 Princeton Road, Johnson 
City, Tennessee, 37601-2052, records of 
medical treatment of the Veteran's son.  
Associate any records received with the 
claims file.  

7.  Request from the Veteran confirmation 
of the full name and address of the 
Exceptional Student Education counselor 
(Ms. S.S.) provided in written material 
at the time of the October 2008 Board 
hearing.  Request that the Veteran 
authorize VA to obtain school records and 
assessments of the disabilities of the 
Veteran's son from this high school 
counselor.  Request a written assessment 
and any available records from the 
counselor and associate any records 
received with the claims file.  

8.  Then, schedule the Veteran's son for 
a VA examination.  Request that the 
examiner review the claims file including 
any SSA or private medical records and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
son's congenital, childhood, and current 
disabilities.  Request that the examiner 
provide an opinion whether any specific 
disability or a combination of 
disabilities was at least as likely as 
not (50 percent or greater possibility) 
productive of permanent incapacity of 
self-support prior to the son's attaining 
the age of eighteen.  

9.  Then, readjudicate the claims for 
increased initial ratings for gout, 
retinopathy, and a cognitive disorder; 
service connection for arthritis: and for 
permanent incapacity for self-support of 
the Veteran's son.  If any decision 
remains adverse to the Veteran, provide 
the Veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


